ICJ_143_JurisdictionalImmunities2008_DEU_ITA_2012-02-03_JUD_01_ME_02_FR.txt.                                                                                           161




                        OPINION INDIVIDUELLE DE M. LE JUGE KEITH

                [Traduction]

                   1. Je souscris aux conclusions de la Cour et, dans une large mesure,
                aux motifs exposés dans l’arrêt. La présente opinion a pour objet de
                mettre l’accent sur le fait que les règles du droit international reconnais-
                sant ou non l’immunité d’un Etat étranger devant les juridictions d’un
                autre Etat sont solidement fondées sur des principes de droit internatio-
                nal et des politiques de l’ordre juridique international. J’entends ainsi
                enrichir l’analyse exhaustive et convaincante de la pratique étatique à
                laquelle s’est livrée la Cour.
                   2. L’un des principes fondamentaux du droit international en cause
                dans le domaine à l’examen est celui de l’égalité souveraine des Etats ; il
                s’agit du premier principe énoncé à l’article 2 de la Charte des
                Nations Unies. En vertu de ce principe, tel que développé dans la décla-
                ration de 1970 relative aux principes du droit international touchant les
                relations amicales et la coopération entre les Etats conformément à la
                Charte des Nations Unies, tous les Etats ont des droits et devoirs égaux
                et sont juridiquement égaux (résolution 2625 (XXV) de l’Assemblée géné-
                rale). Dans les affaires qui soulèvent des questions ayant trait à l’immu-
                nité des Etats, ce principe ainsi que les droits et obligations qui en
                découlent s’appliquent par définition à deux Etats, à savoir l’Etat du for,
                où l’action en cause est engagée, et l’Etat étranger, qui est — ou est censé
                être — l’Etat défendeur. La compétence des juridictions du premier
                découle de la souveraineté de celui-ci. Si le tribunal concerné a compé-
                tence pour connaître du différend porté devant lui lorsque le défendeur
                est une personne physique ou morale, pourquoi devrait-il en être autre-
                ment lorsque le défendeur est un Etat étranger ? A cela s’opposent cepen-
                dant les principes de l’égalité souveraine et de l’indépendance de l’Etat
                étranger, lesquels étayent l’immunité ; l’on ne saurait en effet exercer un
                pouvoir de juridiction sur un égal.
                   3. La question est donc de savoir comment ces deux propositions
                peuvent être conciliées. A cet égard, les décisions rendues par des juridic-
                tions nationales, les lois adoptées par des parlements nationaux, les traités
                — et les réformes législatives, processus diplomatiques et négociations qui
                y conduisent —, la pratique d’autres Etats — qui a été largement exami-
                née dans le présent arrêt — ainsi que la doctrine fournissent certains élé-
                ments de réponse. Dans ces différents contextes, une attention particulière
                a toujours été accordée à la nature de l’acte qui fait l’objet de l’instance,
                et tel continue d’être le cas. Pour l’exprimer en des termes généraux, la
                question est de savoir si l’acte en question est de nature publique, autre-
                ment dit s’il doit être considéré comme constituant l’exercice, par l’Etat,
                de son autorité souveraine, ou s’il s’agit d’un acte à caractère privé, qui ne

                                                                                           66




6 CIJ1031.indb 129                                                                               22/11/13 12:25

                         immunités juridictionnelles de l’état (op. ind. keith)            162

                peut être distingué de celui de toute autre personne agissant dans le cadre
                du droit local. Dans le premier cas, la nécessité de respecter la souverai-
                neté d’un autre Etat ainsi que certaines considérations relatives à la notion
                de réciprocité et à d’éventuels risques pour les relations internationales
                peuvent revêtir la plus haute importance et donner à penser que l’immu-
                nité s’impose. Dans le second cas, les similitudes entre les actes de l’Etat
                étranger et ceux d’autres personnes agissant dans le cadre du droit natio-
                nal ainsi que les droits et obligations correspondants de l’autre partie
                (non étatique) à l’instance peuvent donner à penser qu’il convient d’écar-
                ter l’immunité. Il peut en être ainsi, par exemple, si l’acte en cause revêt
                un caractère commercial ou transactionnel ; s’il s’agit d’un délit ou d’un
                quasi-délit supposé au regard du droit local, commis sur le territoire de
                l’Etat du for ; ou si l’action engagée a trait à des biens situés sur le terri-
                toire de cet Etat. Les réponses qui ont été apportées en fonction de ces
                éléments ont changé et, à n’en pas douter, continueront de changer avec
                le temps, et ce, dans le sens d’une restriction de l’immunité. En la présente
                espèce, l’Italie soutenait que la position adoptée par ses tribunaux était
                conforme à cette tendance. L’Allemagne contestait cet argument.
                   4. Ces questions se sont fait jour il y a deux siècles. Afin de le démon-
                trer, je prendrai pour exemples deux décisions judiciaires datant du
                XIXe siècle ainsi qu’une résolution adoptée par l’Institut de droit interna-
                tional. Si j’ai retenu ces exemples parmi bien d’autres, c’est parce qu’ils
                mettent en lumière tant les principes que les autres facteurs que j’ai men-
                tionnés ; ils montrent que la common law et les juristes issus de cette culture
                — souvent considérés comme ayant souscrit à la conception de l’immunité
                absolue jusqu’à une période bien avancée du XXe siècle — avaient, tout
                comme leurs homologues issus d’autres systèmes juridiques, admis très tôt
                qu’il convenait de mettre en balance lesdits facteurs ; par ailleurs, ces
                exemples divisent fort commodément le droit en deux parties : les domaines
                dans lesquels les tribunaux de l’Etat du for sont fondés à exercer leur com-
                pétence à l’égard d’un Etat étranger, et ceux où ils ne le peuvent pas en
                raison de l’immunité dont jouit cet Etat. J’ai bien évidemment conscience
                qu’il est inhabituel, dans la pratique de la Cour et de sa devancière, de se
                fonder sur des décisions rendues par des juridictions nationales. Toutefois,
                ainsi que cela ressort du présent arrêt, la Cour a à juste titre accordé à
                pareilles décisions un rôle essentiel. C’est qu’en effet, dans le domaine du
                droit qui est à l’examen, ce sont ces décisions, ainsi que la réaction — ou
                l’absence de réaction — de l’Etat étranger, qui constituent une partie
                importante de la pratique étatique. De surcroît, le raisonnement suivi par
                les juges à la lumière des principes pertinents est fort précieux.
                   5. Je commencerai par me référer aux vues exposées il y a deux cents
                ans par le Chief Justice Marshall, lequel s’exprimait au nom de la Cour
                suprême des Etats-Unis d’Amérique. En l’affaire Schooner Exchange c.
                McFaddon (11 US 116 (1812)), il a commencé par indiquer ce qui suit :
                        « La compétence des tribunaux est une branche de ce qui appar-
                     tient à la nation en tant que pouvoir souverain indépendant.

                                                                                            67




6 CIJ1031.indb 131                                                                                22/11/13 12:25

                         immunités juridictionnelles de l’état (op. ind. keith)            163

                        Le pouvoir de juridiction de la nation à l’intérieur de son propre
                     territoire est nécessairement exclusif et absolu. Il ne peut faire l’objet
                     d’aucune restriction qui ne soit imposée par la nation elle-même.
                     Toute restriction de ce pouvoir de juridiction qui serait imposée par
                     une source extérieure impliquerait une diminution équivalente de la
                     souveraineté de la nation ainsi qu’une ingérence équivalente de la
                     puissance étrangère qui aurait imposé cette limitation dans la sphère
                     souveraine de la nation. » (11 US 116, p. 136.)
                 Le Chief Justice Marshall a ensuite passé en revue différents exemples de
                 consentement de l’Etat territorial fondés, selon lui, sur l’usage commun et
                 sur l’opinion commune découlant de cet usage. Soixante ans plus tard, un
                 juge anglais, sir Robert Phillimore, a rejeté l’invocation de l’immunité par
                 le khédive d’Egypte. Il a commencé son examen de l’immunité de juridic-
                 tion du prince étranger en
                     « expos[ant] avec précision les fondements sur lesquels repose ce pri-
                     vilège. Il ressort des principes énoncés dans la jurisprudence générale
                     que le fait qu’une personne ou un bien soit présent à l’intérieur des
                     limites d’un Etat fonde la compétence des tribunaux de cet Etat… Ce
                     principe ne vaut ni pour le prince souverain ni pour son représen-
                     tant ; cette dernière règle s’applique de manière absolue lorsqu’il
                     s’agit de leur personne et, lorsqu’il s’agit de leurs biens, au moins
                     pour autant que le bien en question est en rapport avec la dignité de
                     leur rang et l’exercice de leurs fonctions publiques.
                        Sur quels fondements ce privilège repose-t-il ? Certainement pas
                     sur le fait que le souverain posséderait, de par sa souveraineté, un
                     droit absolu à en bénéficier ; pareil droit ne serait en effet pas compa-
                     tible avec le droit du souverain territorial… Le véritable fondement
                     de l’immunité est le consentement et l’usage des Etats indépendants,
                     lesquels ont universellement accordé cette immunité de juridiction
                     afin de permettre au représentant de la souveraineté d’un Etat étran-
                     ger de s’acquitter de ses fonctions avec dignité et en toute liberté,
                     sans être entravé par une quelconque action en justice. » (The Char‑
                     kieh (1873), LR 4 A & E 59, p. 88.)
                 Les références faites par ces juges à l’usage commun et à l’opinion com-
                 mune qui en découle incitent à penser que le consentement de l’Etat terri-
                 torial commençait à être considéré comme une fiction ; selon ma perception
                 du développement du droit, la conciliation entre les souverainetés concur-
                 rentes a alors cessé de reposer sur l’idée du consentement, tandis que
                 d’autres facteurs susmentionnés, et notamment la nature de l’acte en cause,
                 ont été pris en considération. L’effet conjugué de ce dernier facteur, du
                 consentement (implicite) et de considérations de principe ressort lui aussi
                 de ces deux décisions, dans lesquelles les juges ont exposé des situations où
                 la souveraineté territoriale pouvait l’emporter sur celle de l’Etat étranger.
                    6. Le Chief Justice Marshall s’est ainsi penché sur ce qu’il considérait
                 comme un cas manifestement différent, à savoir celui des biens privés du

                                                                                            68




6 CIJ1031.indb 133                                                                                22/11/13 12:25

                         immunités juridictionnelles de l’état (op. ind. keith)               164

                prince. Selon le Chief Justice Marshall, lorsqu’il acquiert un bien à titre
                privé dans un pays étranger, un prince pourrait être considéré « comme
                soumettant ce bien à la juridiction territoriale dudit Etat ; il peut être
                considéré comme ayant, dans cette mesure, renoncé à sa qualité de prince,
                comme étant devenu un simple particulier » (11 US 116, p. 145) ; ou bien,
                pourrait-on ajouter, les éléments de souveraineté, d’égalité, d’indépen-
                dance et de dignité font en pareil cas défaut, et le consentement — celui,
                cette fois, de l’Etat étranger, qui est généralement implicite — peut,
                dès lors, être considéré comme consistant à refuser l’immunité. De la
                même manière, sir Robert Phillimore a mis l’accent sur le fait que le
                navire qui faisait l’objet de l’instance dont il était saisi « servait aux fins
                ordinaires du commerce. Il appartenait à ce que l’on peut qualifier de
                flotte commerciale. » (LR 4 A & E 59, p. 99.) Il avait préalablement indi-
                qué ce qui suit :
                        « L’objet du droit international, dans ce domaine comme dans
                     d’autres, n’est ni de commettre des injustices ni d’empêcher qu’il soit
                     fait droit à une juste demande, mais de substituer au recours ordinaire
                     aux tribunaux — lorsque pareil recours risquerait de porter atteinte à
                     la dignité des représentants d’un Etat étranger ou de les entraver dans
                     l’exercice de leurs fonctions — les négociations intergouvernemen-
                     tales, quoique celles-ci puissent être dilatoires et que l’issue puisse en
                     être lointaine et incertaine. Si, en revanche, le procès ne présente pas
                     l’inconvénient susmentionné, alors tant l’objet du droit international
                     que celui du droit commun sont atteints : s’agissant du premier, par le
                     respect de la dignité personnelle et de la commodité du souverain ;
                     s’agissant du second, par l’administration de la justice.
                        Les exceptions universellement reconnues à la règle générale de
                     l’immunité souveraine démontrent, à l’examen, le bien-fondé de cette
                     proposition. Il est par exemple admis que l’immunité de juridiction ne
                     s’applique pas aux immeubles. Cela peut s’expliquer par le fait que le
                     propriétaire de pareils biens est à ce point intégré dans le système
                     juridique de l’Etat dans lequel ceux-ci se trouvent que l’inconvénient
                     que cela constitue, d’une manière générale, pour les Etats de recon-
                     naître l’exemption de juridiction l’emporte sur l’avantage qui fonde
                     cette exemption en d’autres matières. Une autre raison est cependant
                     assurément … que pareil procès peut être mené sans qu’il soit besoin
                     de signifier la citation au souverain et sans que cela n’affecte d’une
                     quelconque manière un bien personnel qui serait nécessaire à l’exer-
                     cice de ses fonctions. L’exemption de juridiction doit donc être écar-
                     tée, que ce soit pour l’une des raisons susmentionnées, ou encore pour
                     une troisième, à savoir que le fait d’acquérir un immeuble emporte
                     renonciation à ce privilège. » (LR 4 A & E 59, p. 97‑98.)
                   7. Le premier de ces deux paragraphes met fort utilement en lumière la
                distinction entre l’obligation de fond qui incombe à l’Etat étranger et les
                moyens procéduraux ou institutionnels par lesquels cette obligation doit
                être exécutée ; il est satisfait à la « juste demande », dans un cas, par le biais

                                                                                               69




6 CIJ1031.indb 135                                                                                   22/11/13 12:25

                          immunités juridictionnelles de l’état (op. ind. keith)               165

                  d’une procédure judiciaire et, dans l’autre, par la négociation entre Etats.
                  Cette distinction est essentielle en droit d’une manière générale, et elle l’est
                  plus particulièrement en la présente espèce (voir le point 3 de la section III
                  de l’arrêt). Le second paragraphe, outre qu’il rappelle d’autres cas dans
                  lesquels la souveraineté territoriale l’emporte, étaye cette conclusion.
                     8. Dans le projet de règlement international sur la compétence des tri-
                 bunaux dans les procès contre les Etats, souverains ou chefs d’Etat étran-
                 gers, adopté en 1891 par l’Institut de droit international, figure une liste
                 exhaustive de six cas dans lesquels des actions judiciaires peuvent être
                 intentées contre des Etats étrangers. Sur cette liste sont mentionnées
                 les actions en dommages-intérêts nées d’un délit ou d’un quasi-délit
                 ­commis sur le territoire de l’Etat du for (art. 4, para. 6). Cette liste est
                 immédiatement suivie d’une interdiction de pareilles actions, notamment
                 en ce qui concerne les actes de souveraineté (art. 5). Une approche simi-
                  laire ressort de la résolution relative à l’immunité de juridiction et d’exécu-
                  tion des Etats, que l’Institut a adoptée un siècle plus tard, M. Ian Brownlie
                  ayant exercé les fonctions de rapporteur (« Les aspects récents de l’immu-
                  nité de juridiction et d’exécution des Etats », 1991). Cette résolution énonce
                  neuf critères indicatifs de la compétence des tribunaux ou autres organes
                  de l’Etat du for, et cinq critères indiquant le contraire. Parmi les premiers
                  figurent les actions « concernant le décès ou les dommages corporels de
                  personnes ainsi que la perte ou les dommages aux biens, imputables à des
                  activités d’un Etat étranger ou de ses agents dans les limites de la compé-
                  tence interne de l’Etat du for » (art. 2, par. 3, al. e)). Parmi les seconds
                  critères, indicatifs de l’incompétence, sont mentionnés : 1) « [l]a relation
                  entre l’objet du différend et la légalité des opérations de l’Etat défendeur
                  au regard du droit international public » (art. 2, par. 3, al. b)) ; et 2) le fait
                  que « [l]es organes de l’Etat du for ne devraient pas se déclarer compétents
                  pour enquêter sur le contenu ou la mise en œuvre des politiques de l’Etat
                  défendeur en matière de relations extérieures, de défense nationale ou de
                  sécurité publique » (art. 2, par. 3, al. d)).
                     9. Cette résolution a été adoptée quelques semaines à peine après que
                  la Commission du droit international (CDI) eut achevé son projet d’ar-
                  ticles sur les immunités juridictionnelles des Etats et de leurs biens, projet
                  qui a été à la base de la convention des Nations Unies de 2004. En 1991,
                  la CDI a précisé que restait généralement valide le commentaire qu’elle
                  avait adopté en 1980, lequel était fondé sur l’examen d’une grande partie
                  de la pratique étatique, y compris la législation, les actes de l’exécutif et
                  les décisions judiciaires, les traités et nombre d’autres sources faisant
                  autorité. Ce commentaire, qui figurait sous l’intitulé « Fondement ration-
                  nel de l’immunité des Etats », se lisait comme suit :
                         « Les arguments les plus convaincants que l’on puisse avancer à
                      l’appui du principe de l’immunité des Etats se trouvent dans le droit
                      international tel qu’il se dégage des usages et de la pratique des Etats,
                      exprimés en termes de souveraineté, d’indépendance, d’égalité et de
                      dignité des Etats. Toutes ces notions semblent s’unir pour constituer

                                                                                                 70




6 CIJ1031.indb 137                                                                                     22/11/13 12:25

                         immunités juridictionnelles de l’état (op. ind. keith)            166

                     une base juridique ferme sur laquelle se fonde l’immunité souveraine.
                     L’immunité des Etats découle de la souveraineté. Deux sujets égaux
                     ne peuvent exercer leur volonté ou leur autorité souveraine l’un
                     sur l’autre : par in parem imperium non habet. » (Annuaire de la Com‑
                     mission du droit international (ACDI), 1980, vol. II (deuxième par-
                     tie), p. 152, par. 55 du commentaire relatif à l’article 6 ; ibid., 1991,
                     vol. II (deuxième partie), p. 23, par. 1 du commentaire relatif à l’ar-
                     ticle 5).
                    10. Tout au long de ses travaux sur le sujet, la CDI a continué d’établir
                 la distinction entre public et privé — pour utiliser un raccourci — qui
                 s’était fait jour au début du XIXe siècle. Dans la première sphère, les prin-
                 cipes d’égalité souveraine, d’indépendance, de réciprocité et de dignité, les
                 risques éventuels pour les relations internationales et, le cas échéant, le
                 fait que l’Etat territorial ait (implicitement) consenti à renoncer à sa com-
                 pétence territoriale l’emportaient. Dans la seconde sphère, l’Etat étranger,
                 en agissant de fait comme une personne privée dans le cadre du système
                 juridique local, soit se soumettait lui-même au droit et au système judi-
                 ciaire locaux, soit y devenait assujetti. La CDI, en rédigeant les huit dis-
                 positions qui figurent aujourd’hui dans la troisième partie, intitulée
                 « Procédures dans lesquelles les Etats ne peuvent pas invoquer l’immu-
                 nité », de la convention des Nations Unies, a opéré un choix entre ces
                 deux hypothèses. L’expression « l’Etat est considéré comme ayant consenti
                 à l’exercice de » la compétence locale, qui figurait dans quatre de ces dis-
                 positions, a ainsi été remplacée par l’expression « l’Etat ne peut invoquer »
                l’immunité de juridiction devant ce tribunal (ACDI, 1991, vol. II
                ­(deuxième partie), p. 34, par. 2 du commentaire relatif à l’article 10).
                 Il n’est donc plus question de consentement implicite ou fictif de l’Etat
                 étranger ; les propositions étayant la souveraineté territoriale prennent
                 désormais la forme d’énoncés de droit général.
                    11. A la lumière de ce qui précède, j’examinerai à présent les faits qui
                 sont au cœur des actions engagées devant les tribunaux italiens. Les forces
                 allemandes ont infligé des souffrances indicibles au peuple italien au cours
                 de la période allant du mois de septembre 1943 jusqu’à la libération de
                 l’Italie, en mai 1945. L’Allemagne reconnaît ces faits et leur caractère illi-
                 cite, précisant qu’elle admet pleinement sa responsabilité pour ces ter-
                 ribles événements. Les tribunaux italiens sont-ils alors fondés à exercer
                 leur compétence à l’égard d’actions se rapportant à ces faits et engagées
                 contre l’Allemagne ? Comment la contradiction entre des souverainetés
                 égales peut-elle être levée ?
                    12. L’une des réponses avancées par l’Italie était fondée sur la règle du
                 délit ou du quasi-délit local. Ainsi que cela a été précisé, cette règle est
                 admise de longue date, au moins dans la doctrine ; de toute évidence, les
                 actes en cause dans la présente affaire seraient illégaux au regard de tout
                 système juridique national, et illicites en droit international. Quelle est
                 cependant la portée de ladite règle ? Ses formulations en 1891 et 1991 par
                 l’Institut de droit international requièrent un élément territorial, à savoir

                                                                                            71




6 CIJ1031.indb 139                                                                                22/11/13 12:25

                         immunités juridictionnelles de l’état (op. ind. keith)               167

                que l’acte en question ait été commis sur le territoire ou dans les limites
                de la compétence interne de l’Etat du for (voir par. 8 ci-dessus). Ce même
                élément est énoncé de façon plus détaillée à l’article 12 de la convention
                des Nations Unies de 2004 :
                       « A moins que les Etats concernés n’en conviennent autrement, un
                     Etat ne peut invoquer l’immunité de juridiction devant un tribunal
                     d’un autre Etat, compétent en l’espèce, dans une procédure se rap-
                     portant à une action en réparation pécuniaire en cas de décès ou
                     d’atteinte à l’intégrité physique d’une personne, ou en cas de dom-
                     mage ou de perte d’un bien corporel, dus à un acte ou à une omission
                     prétendument attribuables à l’Etat, si cet acte ou cette omission se
                     sont produits, en totalité ou en partie, sur le territoire de cet autre
                     Etat et si l’auteur de l’acte ou de l’omission était présent sur ce terri-
                     toire au moment de l’acte ou de l’omission. »
                   13. La disposition précitée ainsi que le commentaire y relatif de la CDI
                mettent l’accent sur le caractère à la fois local et privé de la procédure judi-
                ciaire en question. Le droit local doit prévoir un droit à réparation ; l’auteur
                doit avoir été présent sur le territoire au moment où l’acte s’est produit ; et
                celui-ci doit s’y être produit en totalité ou en partie. Selon la CDI, l’excep-
                tion à la règle de l’immunité « n’est applicable qu’aux cas dans lesquels
                l’Etat intéressé aurait été tenu de réparer en vertu de la lex loci delicti com‑
                missi » ; le tribunal le plus indiqué est celui de l’Etat où l’acte a été commis ;
                et la dérogation à la règle de l’immunité permettrait d’empêcher qu’une
                compagnie d’assurance puisse se retrancher derrière l’immunité de l’Etat
                (les dommages susceptibles d’être couverts seront, pour la plupart, assu-
                rables) (ACDI, 1991, vol. II (deuxième partie), p. 44‑45, par. 2-4 du com-
                mentaire relatif à l’article 12). La règle figurant à l’article 12, à supposer
                qu’elle énonce le droit international coutumier, ainsi que le fondement sur
                lequel elle repose n’ont manifestement pas trait aux actes délictuels ou quasi
                délictuels commis ailleurs, en l’espèce en dehors de l’Italie.
                   14. La CDI est également d’avis que les assassinats politiques (s’ils ont
                été commis à l’instigation de l’Etat ou si celui-ci en avait connaissance, je
                présume) tomberaient sous le coup de cette disposition. Cela paraît fondé,
                quoique pareil acte puisse, d’une certaine manière, être considéré comme
                étant de nature proprement publique ou gouvernementale ; selon toute
                vraisemblance, il s’agirait aussi d’une violation grave du droit local, qui
                engagerait la responsabilité civile et donnerait lieu à une action devant les
                tribunaux locaux. Pour en revenir au point de départ énoncé par le Chief
                Justice Marshall, celui de la compétence exclusive des juridictions du sou-
                verain local, rien ne justifie, selon moi, du point de vue de l’égalité souve-
                raine, de l’indépendance, de la dignité, de la réciprocité ou des risques
                éventuels pour les relations internationales, ou encore du consentement
                implicite du souverain territorial, de refuser que soit exercée la compé-
                tence à l’égard de pareille violation du droit interne.
                   15. Les actes commis au cours d’un conflit armé sont en revanche, à
                mon sens, d’une tout autre nature. Ce sont des actes commis au niveau

                                                                                               72




6 CIJ1031.indb 141                                                                                   22/11/13 12:25

                         immunités juridictionnelles de l’état (op. ind. keith)             168

                international et interétatique, revêtant un caractère souverain et ayant
                trait, pour reprendre les termes employés dans les textes de l’Institut de
                droit international (voir par. 8 ci-dessus), à la mise en œuvre de la poli-
                tique de l’Etat défendeur en matière de relations extérieures, de défense
                nationale ou de sécurité publique, actes qui doivent donc être appréciés
                au regard du droit international. Ces actes ne doivent pas être principale-
                ment appréciés au regard du droit national, et ce, bien qu’ils puissent
                aussi constituer des violations du droit pénal local, dans la mesure où y
                sont incorporées des dispositions du droit international, celles, par
                exemple, qui définissent ou énoncent des crimes à raison desquels la res-
                ponsabilité des individus peut être engagée et à l’égard desquels ceux-ci ne
                peuvent pas jouir de l’immunité.
                   16. Dans son commentaire, la CDI se contente d’indiquer que son pro-
                jet d’article 12 « ne s’applique pas … à des situations liées à des conflits
                armés » (ACDI, 1991, vol. II (deuxième partie), p. 48, par. 10 du commen-
                taire relatif à l’article 12). Quoiqu’il eût été utile que fût précisé dans la
                convention des Nations Unies, comme c’est le cas dans la convention
                européenne, que cet instrument ne s’applique pas à des demandes liées à
                des conflits armés ou à des actes commis par des forces armées (conven-
                tion européenne de 1972 sur l’immunité des Etats, art. 3), le président du
                comité spécial a, dans la déclaration présentant le rapport de son comité
                sur le projet de convention qu’il a faite le 25 octobre 2004, suivi la position
                de la CDI en indiquant clairement que l’une des questions qui avaient été
                posées était celle de savoir si la convention s’appliquait aux activités mili-
                taires, ajoutant qu’il avait toujours été généralement admis que tel n’était
                pas le cas (A/C6/59/SR13, par. 36 ; voir également la référence figurant
                dans le dernier alinéa du préambule de la résolution 59/38 de l’Assemblée
                générale, par laquelle a été adoptée la convention, à la « déclaration faite
                par le président du comité spécial »). La Norvège et la Suède, lorsqu’elles
                ont ratifié la convention, ont explicitement indiqué qu’elles la compre-
                naient ainsi. Selon moi, il ressort de la déclaration du président du comité
                spécial que l’exclusion des réclamations se rapportant à des conflits armés
                allait presque de soi.
                   17. Un autre élément venant étayer cette exclusion est l’analogie avec
                les dispositions du droit national qui, dans bien des pays, ont commencé
                par reconnaître l’immunité de juridiction absolue des Etats devant leurs
                propres tribunaux, avant de la limiter. Au sujet de la première période, la
                CDI a indiqué ce qui suit :
                        « C’est au XIXe siècle que la doctrine de l’immunité des Etats s’est
                     imposée dans la pratique d’un grand nombre d’Etats. Dans les juridic-
                     tions de « common law », notamment au Royaume-Uni et aux Etats-
                     Unis d’Amérique, le principe selon lequel les Etats étrangers ne tombent
                     pas sous le coup de la juridiction de l’Etat territorial a, dans une large
                     mesure, été influencé par la notion d’immunité traditionnelle du souve-
                     rain local, qui n’a rien à voir avec l’application de la notion de courtoi-
                     sie internationale ou comitas gentium. Au Royaume-Uni, en tout cas, la

                                                                                             73




6 CIJ1031.indb 143                                                                                 22/11/13 12:25

                         immunités juridictionnelles de l’état (op. ind. keith)             169

                     doctrine de l’immunité souveraine est le résultat direct de l’usage consti-
                     tutionnel anglais exprimé par la maxime « Le Roi ne peut pas être pour-
                     suivi devant ses propres tribunaux ». Il était donc constitutionnellement
                     impossible de traduire en justice le souverain national… L’immunité de
                     la couronne fut plus tard étendue aux souverains des autres nations ou
                     aux souverains étrangers avec lesquels, à un stade ultérieur de dévelop-
                     pement du droit, les Etats étrangers ont été identifiés. » (ACDI, 1980,
                     vol. II (deuxième partie), p. 140‑141, par. 9.)
                Dès 1932, les auteurs du projet de convention de Harvard sur la compé-
                tence des tribunaux à l’égard des Etats étrangers, projet qui fit l’objet de
                recherches approfondies et fut rédigé avec le plus grand soin, étaient
                cependant en mesure d’indiquer ce qui suit :
                        « Les exceptions [à la règle de l’immunité absolue] sont apparues
                     lorsque les nécessités liées à la vie moderne se sont modifiées et multi-
                     pliées. Un nombre croissant d’Etats ont alors adopté des lois autorisant
                     que des personnes privées engagent contre eux des actions judiciaires
                     devant leurs propres tribunaux. Aussi le vieux principe anglais selon
                     lequel le souverain ne saurait mal faire a-t-il perdu bien de sa force en
                     tant que théorie juridique applicable. » (AJIL, vol. 26 (1932), sup.,
                     p. 527‑528 ; texte collectif dont Philip C. Jessup fut le rapporteur.)
                Un certain nombre d’exceptions à l’immunité étaient ainsi énumérées
                dans ce projet. Vingt ans plus tard, M. Hersch Lauterpacht a poursuivi
                cette analogie avec le droit national en se référant à des changements
                législatifs récents dans les pays de common law limitant l’immunité de
                l’Etat du for devant ses propres tribunaux (« The Problem of the Jurisdic-
                tional Immunities of Foreign States », BYBIL, vol. 28 (1951), p. 220‑221,
                p. 233‑235). Nombre de ces changements visaient, en se référant aux prin-
                cipes de l’Etat de droit et de l’égalité de l’Etat et de ses citoyens devant le
                droit, à mettre l’Etat dans la même situation que l’individu dans le cadre
                d’un procès. Pour reprendre la distinction établie plus haut, ces nouvelles
                lois avaient pour objet de soumettre l’Etat à la compétence des tribunaux
                dans le cadre d’actions de droit privé ; en revanche, elles ne permettaient
                pas que soient engagées contre l’Etat des actions ayant trait aux actes de
                ses forces armées agissant dans le cadre de sa défense, ni même dans un
                cadre plus général. Pareilles questions étaient régies sur le plan national
                par des politiques générales telles que celles concernant les pensions de
                guerre et d’autres mesures tendant à la réinsertion des membres des forces
                armées démobilisés (voir, par exemple, P. W. Hogg et P. J. Monahan,
                Liability of the Crown, 3e éd., 2000, 7 (6) b)). Quoiqu’il ne faille pas pro-
                longer par trop ce parallèle avec les actes privés, il est intéressant de rele-
                ver qu’en Italie, ainsi que Sompong Sucharitkul, le premier rapporteur
                spécial de la CDI l’a précisé en 1959,
                     « la doctrine de l’immunité de l’Etat a également, en règle générale,
                     été appliquée par les tribunaux italiens au XIXe siècle. Dès le départ,
                     ces tribunaux ont cependant adopté une conception restrictive de

                                                                                             74




6 CIJ1031.indb 145                                                                                 22/11/13 12:25

                         immunités juridictionnelles de l’état (op. ind. keith)              170

                     l’immunité fondée sur la double personnalité de l’Etat. Cela résultait
                     essentiellement de ce que, en Italie, le souverain local lui-même était
                     soumis à la compétence du juge italien à l’égard des actes accomplis
                     à titre privé. » (State Immunities and Trading Activities in Internatio‑
                     nal Law, 1959, p. 11.)
                   18. Sur le plan international, les réclamations relatives aux dommages
                et pertes de guerre contre d’anciens belligérants sont, en pratique, traitées
                dans le cadre de négociations et d’accords interétatiques, ce qu’attestent, en
                la présente espèce, les traités de 1947 et de 1961 (voir paragraphes 22
                et 24-25 de l’arrêt) ; dans ces accords, ces réclamations sont examinées d’une
                manière générale et souvent réciproque, et non au cas par cas, en recher-
                chant ou non l’existence d’une faute. De par cette pratique internationale
                sont reconnues les conséquences des importants ravages que provoquent les
                grands conflits armés. Ces ravages, auxquels s’ajoute la nécessité impé-
                rieuse, pour les anciens Etats belligérants, de reconstruire leurs sociétés et
                leurs économies — nécessité reconnue par ladite pratique —, semblent
                rendre totalement irréaliste la thèse de l’Italie, telle qu’ainsi exposée :
                        « Lorsque les Etats (aussi bien l’Etat des victimes que celui qui est
                     responsable des violations) négocient de[s] accords [ayant trait aux
                     dommages de guerre], ils doivent veiller à ce que : a) toutes les caté-
                     gories de victimes des crimes de guerre (si ce n’est la totalité des vic-
                     times individuelles) soient visées ; b) il existe des ressources suffisantes
                     afin que la réparation soit plus que symbolique ; c) il existe des méca-
                     nismes appropriés permettant de s’assurer que les victimes ont été
                     indemnisées. Il ne serait donc pas suffisant qu’un Etat se contente
                     d’affirmer que l’autre partie avait consenti à renoncer à toutes les
                     réclamations en échange d’une somme d’argent. Il doit être garanti
                     que le montant est suffisant et approprié ; des critères doivent être
                     prévus pour l’identification des victimes et pour la répartition du
                     montant entre ces dernières. » (Contre-mémoire de l’Italie, par. 5.26.)
                Comment aurait-il bien pu être satisfait aux exigences énoncées aux
                points a) et b) en Europe, après six années d’une guerre acharnée ? Dans
                la pratique, l’ensemble des réparations perçues ont, le plus souvent, été
                utilisées par les Etats à des fins de reconstruction générale, ce qui est d’ail-
                leurs tout à fait compréhensible. Enfin, le point c) n’est pas une obliga-
                tion reconnue en droit, et elle ne l’est pas toujours en fait.
                   19. Se référant, pour l’essentiel, à de nombreux accords de règlement
                d’après guerre conclus par les Etats-Unis d’Amérique à travers l’histoire,
                Louis Henkin a précisé ce qui suit :
                     « les gouvernements ont traité ces réclamations privées comme s’il
                     s’agissait de leurs propres réclamations, les utilisant dans le cadre de
                     négociations internationales comme autant d’atouts ou de jokers dans
                     un jeu de cartes. Dans les accords de règlement, les réclamations
                     découlant de créances privées ont été agrégées, ou associées, à d’autres
                     réclamations qui, à l’origine, étaient de nature intergouvernementale ;

                                                                                              75




6 CIJ1031.indb 147                                                                                  22/11/13 12:25

                         immunités juridictionnelles de l’état (op. ind. keith)             171

                     dans ce cadre, des concessions peuvent être faites en ce qui concerne
                     une catégorie de réclamations en échange de concessions concernant
                     une autre catégorie, ou en raison de considérations politiques plus
                     générales sans lien avec une quelconque créance. En conséquence, à
                     moins qu’ils n’en disposent autrement, les accords de règlement inter-
                     nationaux effacent généralement la créance privée sous-jacente, met-
                     tant ainsi fin à toute possibilité de recours en vertu du droit national…
                        Le plus souvent, rien ne garantissait que le règlement global était
                     la meilleure « affaire », que les citoyens n’étaient pas sacrifiés à
                     d’autres intérêts nationaux ni, c’est certain, que le particulier était
                     totalement indemnisé. » (Foreign Affairs and the US Constitution,
                     2e éd. (1996), p. 300.)
                 La Cour d’appel des Etats-Unis d’Amérique pour le district de Columbia
                 a récemment cité la première partie de ce passage et, s’agissant des « consi-
                 dérations politiques plus générales », rappelé ce qu’avaient indiqué les
                 Etats-Unis d’Amérique en 1952 au sujet du traité de paix conclu l’année
                 précédente avec le Japon :
                        « De toute évidence, le fait d’insister pour que soient versées des répa-
                     rations proportionnelles aux revendications formées par les pays vic-
                     times et leurs nationaux anéantirait l’économie du Japon, supprimerait
                     tout crédit dont ce pays peut encore bénéficier aujourd’hui, annihilerait
                     toute initiative de son peuple et engendrerait la misère et le chaos, ter-
                     reau sur lequel le mécontentement et le communisme risqueraient alors
                     de se développer. » (Joo c. Japan (2005), 413 F. 3d 45, p. 52.)
                 Cette pratique établie de fort longue date, qui reconnaît les dures réalités
                 d’après guerre ainsi que la nécessité, pour les anciens Etats ennemis,
                 d’établir de nouvelles relations, étaye fermement la conclusion selon
                 laquelle un ancien Etat belligérant ne saurait, sans son consentement, être
                 soumis à la compétence d’un tribunal étranger dans des affaires telles que
                 celles qui faisaient l’objet de la présente instance.
                    20. Pour conclure, je soulignerai de nouveau que le présent arrêt ne nie
                 nullement la responsabilité de l’Allemagne pour les atroces violations du
                 droit international qu’elle a commises à l’encontre de citoyens italiens
                 entre 1943 et 1945. D’ailleurs, pour reprendre les termes employés par son
                 agent devant la Cour, l’Allemagne « a reconnu sa pleine responsabilité à
                 l’égard des terribles événements qui se sont déroulés pendant la seconde
                 guerre mondiale ». Ce n’est cependant pas cette responsabilité, ni les obliga-
                 tions qui en découlent, dont la Cour a eu à connaître. Ce dont la Cour a eu
                 à connaître, c’est uniquement la prétention de l’Allemagne à l’immunité de
                 juridiction devant les tribunaux italiens à l’égard des actions fondées sur
                 lesdits événements qui ont été engagées contre elle par des citoyens italiens.

                                                                   (Signé) Kenneth Keith.



                                                                                              76




6 CIJ1031.indb 149                                                                                  22/11/13 12:25

